
	

113 HR 5748 IH: The Medicaid Generic Drug Price Fairness Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5748
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Cummings introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To extend the requirement that drug manufacturers that increase prices faster than inflation pay an
			 additional rebate to State Medicaid programs to include manufacturers of
			 generic drugs.
	
	
		1.Short titleThis Act may be cited as the The Medicaid Generic Drug Price Fairness Act of 2014.
		2.Applying the medicaid additional rebate requirement to manufacturers of generic drugs
			(a)In generalSection 1927(c)(3)(A) of the Social Security Act (42 U.S.C. 1396r–8(c)(3)(A)) is amended—
				(1)in clause (ii), by striking the period and inserting ,; and
				(2)by adding at the end the following flush text: and shall be increased by an amount determined in the same manner as the increase in the amount of
			 a rebate for a single source drug or an innovator multiple source drug is
			 determined under paragraph (2)..
				(b)Effective dateThe amendments made by this section shall apply to rebate periods beginning on or after the date of
			 enactment of this Act.
			
